Exhibit 10.1

 

Summary of 2006 Base Salaries

For Executive Officers

of Bakers Footwear Group, Inc.

 

The following table sets forth the base salaries as of April 3, 2006 for each of
the Company’s executive officers:

 

Name and Principal Position (1)

Base Salary

Peter A. Edison

$350,000

Chairman of the Board and

 

Chief Executive Officer

 

 

 

Michele A. Bergerac

$350,000

President and Director

 

 

 

Stanley K. Tusman

$265,000

Executive Vice President —

 

Inventory and Information

 

Management

 

 

 

Mark D. Ianni

$250,000

Executive Vice President —

 

General Merchandise Manager

 

 

 

Joseph R. Vander Pluym

$245,000

Executive Vice President —

 

Stores

 

 

 

Lawrence L. Spanley, Jr.

$195,000

Executive Vice President —

 

Chief Financial Officer

 

Treasurer and Secretary

 

 

(1)  Each of the executive officers is a party to a written employment agreement
with the Company and may be a party to other compensation arrangements with the
Company that have been filed as exhibits to the Company’s Annual Report on Form
10-K or in other filings with the Securities and Exchange Commission. Bonuses
under the Bakers Footwear Group, Inc. Cash Bonus Plan are determined by the
Company’s Compensation Committee. The Company’s executive officers are also
eligible to participate in the Bakers Footwear Group, Inc. 2003 Stock Option
Plan and the Bakers Footwear Group, Inc. 2005 Incentive Compensation Plan,
receive matching employer contributions to the Company’s 401(k) plan,
participate in other employee benefit plans and receive other forms of
compensation. The Company also pays premiums on a life insurance policy solely
for the benefit of Mr. Tusman.

 

 

 

 